DETAILED ACTION
The following is a Final Office action. In response to Examiner’s communication of 1/25/22, Applicant, on 6/22/22, amended claims 1, 9, and 15 and added new claim 21. Claims 1-4, 6-9, and 11-21 are pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments are acknowledged.
The 35 USC 101 rejections of claims 1-4, 6-9, and 11-21 regarding abstract ideas are withdrawn in light of Applicant’s amendments and explanations.
New 35 USC 103 rejections of claims 1-4, 6-9, and 11-20 are applied in light of Applicant’s amendments and explanations.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A person shall be entitled to a patent unless –
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6-9, and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2018/0129989 to Bowers (hereafter referred to as Bowers) in view of U.S. Patent Application Publication Number 2014/0046894 to Bradley (hereafter referred to as Bradley), in further view of U.S. Patent Application Publication Number 2005/0192963 to Tschiegg et al. (hereafter referred to as Tschiegg), and in even further view of U.S. Patent Application Publication Number 2014/0075004 to Van Dusen et al. (hereafter referred to as Van Dusen).
As per claim 1, Bowers teaches:
A system to establish a security profile, the system comprising: a memory to store: … a processing unit to: (Paragraph Number [0400] teaches the computing device 10000 includes a processor 10002, a memory 10004, a storage device 10006, a high-speed interface 10008 connecting to the memory 10004 and multiple high-speed expansion ports 10010, and a low-speed interface 10012 connecting to a low-speed expansion port 10014 and the storage device 10006.  Each of the processor 10002, the memory 10004, the storage device 10006, the high-speed interface 10008, the high-speed expansion ports 10010, and the low-speed interface 10012, are interconnected using various busses, and may be mounted on a common motherboard or in other manners as appropriate).
original text from a corpus of security questionnaires, and values associated with the original text from the corpus of security questionnaires (Paragraph Number [0169] teaches the term "questionnaire" refers to one or more unique sets of questions, formatted to follow a template, that are created for the purpose of assessing vendor risk. Paragraph Number [0192] teaches when adding a new vendor product, the system 100 may present the end-user with a list of questions associated with the product.  The questions may include a request for the vendor name, the product name, the product type, and a risk level.  The risk level may be defined as low, medium, high, and undefined (as corresponding to the risk level 304).  Alternatively, the risk level may be an input from the risk-assessment module 214. Paragraph Number [0255] teaches the system 100 may provide a graphical user interface configured to display one or more prompts for user entries associated with a risk assessment of a given vendor product where the user entries are in response to a set of questionnaires).
the values indicating a section, a control, or a question of the original text (Paragraph Number [0256] teaches following interaction with the onboarding module, a template is created which specifies a set of global variables that apply to all the questionnaires created by the FI. The template further specifies rules for determining a final risk score, such as, for example, section weighting, question weighting, or other score settings).
the corpus of security questionnaires including one or more questionnaires in a standardized format (Paragraph Number [0263] teaches template settings can include risk levels (e.g., from three to five levels), inclusion/exclusion of residual risk, the ability to add weighted values to questions, determination of answer format, inclusion/exclusion of standard section headings and the ability to create new ones, and the entering of standard text for an Executive Summary. Each of these elements can be included in every subsequent questionnaire that is created for this FI as long as this template remains in force. Templates may be edited. In some embodiments, if there is at least one questionnaire in progress, the template cannot be altered. Completed questionnaires can retain the original template's format. Any or all subsequent new questionnaires can be built using an updated template).
identify a set of latent topics present in the original text from the corpus of security questionnaires (Paragraph Number [0257] teaches once at least one questionnaire has been created and saved, a risk assessment may be performed for a vendor or product.  The user can identify a vendor or product for assessment (step 1704), and select a questionnaire from a list of available saved questionnaires.  One or more contributors, referring to individuals or entities that complete part or all of the selected questionnaire, for the risk assessment are identified)
receive a new security questionnaire comprising new text from a user over a network (Paragraph [0038] teaches providing (e.g., by displaying the request-more-information GUI) a request widget; receiving, by the processor, a subsequent input into the request widget from the first client comprising instructions to activate an automatic email generator, wherein the automatic email generator, upon activation, prepares and sends automatically, via a network, an electronic communication to one or more third parties (e.g. a service providers) requesting, from the one or more third parties, additional and/or detailed due diligence information; and activating the automatic email generator. Paragraph Number [0258] teaches following response to the questionnaire by the one or more contributors, a two-part risk assessment is carried out which evaluates inherent risk as well as residual risk.  Finally, a final risk score is calculated (step 1710) based on the determined inherent risk and residual risk, as well as on the rules specified in the template.  One or more approvers must review the assessments and may approve or reject an assessment and provide commentary to support their decision.  In these embodiments, a risk assessment is not complete until it is approved by the approvers, and rejection of an assessment may either generate a new risk assessment, or the user may revise and resubmit their current assessment based upon the approver's comments.  Once complete, a risk assessment becomes part of a vendor's overall documentation and is stored in a Risk Assessment history location (step 1712)).
determining score differences between the scored portions of the original text from the corpus of security questionnaires and the scored portions of the new text from the new security questionnaire (Paragraph Number [0288] and FIG. 43 shows an example inherent risk assessment in accordance with an embodiment of the invention.  A list of questions 4302 is displayed.  The inherent risk assessment workspace displays information regarding inherent risk, including: "how likely is something to happen, and what is the effect of that event if it should happen?" Rating bars are preset at mid-range which is determined by the number of settings on the risk assessment scale that were specified within the template. In certain embodiments, 3-5 levels of risk may be identified (e.g., low, moderate, and high) (see, e.g., widgets 4304). The user (e.g., contributor) must hover over and select the rating of choice, while leaving it at the default value will mark the question incomplete. Paragraph Number [0291] and FIG. 46 is another example of an inherent risk assessment workspace in accordance with an embodiment of the invention. The inherent risk assessment workspace comprises a questionnaire heading which reflects the current overall score (e.g., heading 4602), and may use color coding as well as a label.  A second heading can reflect the current scoring (e.g., heading 4604) for a given section, e.g., Strategic Risk.  The answer format for each risk assessment depends on the template and can vary; e.g., in the illustrated example, there are five levels of scoring from low to high.  In certain embodiments, the user may hover over the scoring bar 4606 and drag to the left or right to "set" the score).
link the portions of the original text from the corpus of security questionnaires to the portions of the new text from the new security questionnaire with a smallest score difference such that existing information from the original text is mapped to requested information in the new text (Paragraph Number [0375] teaches the Risk at the Assessment Question Level may include reviewing risk scores for each question within the Risk Assessment Questionnaire across multiple vendor products and may be associated with a Risk tag.  The Risk Score by Areas of Risk may include a grid that returns risk scores for each category of risk assessed (e.g., "How many vendor products have a high-risk rating for financial risk?") and may be associated with a Risk tag.  The Vendor Products may include a report showing high level data relating to all vendor products that can be limited to specific vendors only and may be associated with a General tag. Paragraph Number [0256] teaches the template further specifies rules for determining a final risk score, such as, for example, section weighting, question weighting, or other score settings.  Once the template has been built, one or more questionnaires may be created and saved).
wherein linking correlates one or more questions from the original text to one or more questions of the new text (Paragraph Number [0375] teaches the Risk at the Assessment Question Level may include reviewing risk scores for each question within the Risk Assessment Questionnaire across multiple vendor products and may be associated with a Risk tag.  The Risk Score by Areas of Risk may include a grid that returns risk scores for each category of risk assessed (e.g., "How many vendor products have a high-risk rating for financial risk?") and may be associated with a Risk tag.  The Vendor Products may include a report showing high level data relating to all vendor products that can be limited to specific vendors only and may be associated with a General tag. Paragraph Number [0256] teaches the template further specifies rules for determining a final risk score, such as, for example, section weighting, question weighting, or other score settings.  Once the template has been built, one or more questionnaires may be created and saved).
Bowers teaches identifying topics relevant to determining security and risk of vendors, but does not explicitly teach pulling latent topics from material utilizing statistical modeling which is taught by the following citations from Bradley:
apply a generative statistical model to the original text to (Paragraph Number [0007] teaches topic modeling is a probabilistic generative process designed to uncover the semantics of a collection of documents using a hierarchical Bayesian analysis. The objective of topic modeling is to estimate a probabilistic model of a corpus of documents that assigns high probability to the members of the corpus and also to other "similar" documents. The initial development of topic models conceptualized topics as probabilistic distributions over the words in independent documents. Enhancements and modifications to the basic topic model algorithm that have been proposed include the incorporation of authorship information and the use of multi-level topic arrangements. Paragraph Number [0029] teaches exact inference over such a model is generally intractable, as it requires summing over all possible researcher, community and topic assignments. To avoid this, we use Gibbs Sampling, a Markov Chain Monte Carlo algorithm that provides a good approximate inference for high dimensional models while using relatively simple processes. Paragraph Number [0037] teaches spreading activation is applied over the probability distributions obtained through the resource community topic model using a breadth first search of the SG).
wherein the set of latent topics comprise underlying topics in the original text that emerge through statistical modeling of the original text (Paragraph Number [0011] teaches an additional input consisting of keywords is also provided, to guide the search results.  The calculations consist in the discovery of latent topics as probability distributions over words, of latent communities as probability distributions over topics, of the probability distribution of resources over communities, and of the relevance ranking based on these distributions. Claim 1 teaches estimating latent topics and latent communities between resources, the method comprising: receiving a set of unstructured textual data associated with resources; calculating latent topics as probability distributions over words within the unstructured textual data, latent communities as probability distributions over topics, and resources as probability distributions over communities).
score portions of the original text based on one or more of presence and absence of one or more latent topics of the set of latent topics present in the original text to generate a first set of topic scores for each of the portions of the original text, wherein the portions are identified based on the values associated with the original text (Paragraph Number [0006] teaches entity ranking refers to the assignment of a relevance value to related objects and entities from different sources.  For the search of experts in particular, multiple techniques have been used for this purpose, including probabilistic models and graph-based approaches. Paragraph Number [0026] teaches the complete likelihood of generating the corpus, i.e., the joint distribution of all known and hidden variables, given the parameters, is specified [0033] Uniform Dirichlet parameters are used for .beta. and .gamma., as they represent only a prior statement on the sparseness of the .phi.  and .psi. distributions, and since it has been demonstrated that there is no significant benefit of learning these parameters when applied to information retrieval.  The .alpha. parameters must capture the different correlations among topics, and therefore are not assumed uniform.  To estimate their values we apply moment matching).
wherein the first set of topic scores are generated by: identifying presence or absence of each topic of the set of latent topics within the portions of the original text according to the distribution of latent topics (Paragraph Number [0026] teaches the complete likelihood of generating the corpus, i.e., the joint distribution of all known and hidden variables, given the parameters, is specified. Paragraph Number [0035] teaches the Gibbs sampling algorithm runs the Markov chain until convergence. After a burn-in period used to eliminate the influence of initialization parameters, a resource, community, and topic assignment is generated for each word in the corpus using the probability distributions estimated up to that point.  This collection of generated values, called a Gibbs state, is then used to update the estimators with equations (4)-(6) and the Dirichlet prior .alpha. with moment matching).
determining a distribution of latent topics throughout the original text, wherein the first set of topic scores represent presence or absence of each topic of the set of latent topics within each of the portions of the original text (Paragraph Number [0026] teaches the complete likelihood of generating the corpus, i.e., the joint distribution of all known and hidden variables, given the parameters, is specified. Paragraph Number [0040] teaches a procedure is here, and generally, conceived to be a self-consistent sequence of steps leading to a desired result.  These steps are those requiring physical manipulation of physical quantities.  Usually, though not necessarily, these quantities take the form of electrical or magnetic signals capable of being stored, transferred, combined, compared, and otherwise manipulated.  It proves convenient at times, principally for reasons of common usage, to refer to these signals as bits, values, elements, symbols, characters, terms, numbers, or the like.  It should be noted, however, that all of these and similar terms are to be associated with the appropriate physical quantities and are merely convenient labels applied to these quantities).
generate a latent topic distribution model by using the first set of topic scores as coordinates for the portions of the original text (Paragraph Number [0007] teaches topic modeling is a probabilistic generative process designed to uncover the semantics of a collection of documents using a hierarchical Bayesian analysis. The objective of topic modeling is to estimate a probabilistic model of a corpus of documents that assigns high probability to the members of the corpus and also to other "similar" documents. The initial development of topic models conceptualized topics as probabilistic distributions over the words in independent documents. Enhancements and modifications to the basic topic model algorithm that have been proposed include the incorporation of authorship information and the use of multi-level topic arrangements. Paragraph Number [0029] teaches exact inference over such a model is generally intractable, as it requires summing over all possible researcher, community and topic assignments. To avoid this, we use Gibbs Sampling, a Markov Chain Monte Carlo algorithm that provides a good approximate inference for high dimensional models while using relatively simple processes. Paragraph Number [0037] teaches spreading activation is applied over the probability distributions obtained through the resource community topic model using a breadth first search of the SG).
scoring portions of the new text from the new security questionnaire based on presence or absence of the latent topics to generate a second set of topic scores for each portion of the new text by determining presence or absence of each topic of the one or more latent topics within the portions of the new text (Paragraph Number [0011] teaches an additional input consisting of keywords is also provided, to guide the search results.  The calculations consist in the discovery of latent topics as probability distributions over words, of latent communities as probability distributions over topics, of the probability distribution of resources over communities, and of the relevance ranking based on these distributions. Paragraph Number [0029] teaches the Gibbs sampling update equation calculates the probability of assignment to r.sub.m, c.sub.k, and z.sub.j given w.sub.i, and given the set of assignments to the other words. Paragraph Number [0035] teaches the Gibbs sampling algorithm runs the Markov chain until convergence.  After a burn-in period used to eliminate the influence of initialization parameters, a resource, community, and topic assignment is generated for each word in the corpus using the probability distributions estimated up to that point.  This collection of generated values, called a Gibbs state, is then used to update the estimators with equations (4)-(6) and the Dirichlet prior .alpha. with moment matching. Claim 10 teaches a set of keywords is provided as additional input, and wherein these keywords generate additional initial activation by relating them to words in the topic distributions).
wherein the second set of topic scores represent presence or absence of each topic of the one or more latent topics within each of the portions of the new text (Paragraph Number [0026] teaches the complete likelihood of generating the corpus, i.e., the joint distribution of all known and hidden variables, given the parameters, is specified. Paragraph Number [0035] teaches the Gibbs sampling algorithm runs the Markov chain until convergence. After a burn-in period used to eliminate the influence of initialization parameters, a resource, community, and topic assignment is generated for each word in the corpus using the probability distributions estimated up to that point.  This collection of generated values, called a Gibbs state, is then used to update the estimators with equations (4)-(6) and the Dirichlet prior .alpha. with moment matching).
updating the latent topic distribution model to include new points based on the coordinates for the portions of the new text (Paragraph Number [0035] teaches the Gibbs sampling algorithm runs the Markov chain until convergence. After a burn-in period used to eliminate the influence of initialization parameters, a resource, community, and topic assignment is generated for each word in the corpus using the probability distributions estimated up to that point. This collection of generated values, called a Gibbs state, is then used to update the estimators with equations (4)-(6) and the Dirichlet prior .alpha. with moment matching. Paragraph Number [0029] teaches exact inference over such a model is generally intractable, as it requires summing over all possible researcher, community and topic assignments. To avoid this, we use Gibbs Sampling, a Markov Chain Monte Carlo algorithm that provides a good approximate inference for high dimensional models while using relatively simple processes. Paragraph Number [0037] teaches spreading activation is applied over the probability distributions obtained through the resource community topic model using a breadth first search of the SG. (See also Paragraph Number [0007])).
Both the combination of Bowers and Bradley are directed to determining security of vendors. Bowers discloses identifying topics relevant to determining security and risk of vendors. Bradley improves upon Bowers by teaching pulling latent topics from material utilizing statistical modeling. One of ordinary skill in the art would be motivated to further include pulling latent topics from material utilizing statistical modeling, to efficiently utilize powerful statistical models to provide more accurate results.	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system and method of identifying topics relevant to determining security and risk of vendors Bowers to further utilize pulling latent topics from material utilizing statistical modeling as disclosed in Bradley, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable
Bowers teaches identifying topics relevant to determining security and risk of vendors, but does not explicitly teach where the identification is made using a generative statistical model to link unanswered questions to latent data which is taught by the following citations from Tschiegg:
the new security questionnaire is provided in an ad-hoc format (Paragraph Number [0171] teaches permitting the user to utilize user-specified or company-specified weighted averages to compare users' information against normalized, average, anonymous information within the same industry, occupancy group, or product line. The normalized, average, anonymous information may, for example, be stored in the database 20 and filtered through filters 40( ) using software on computers 14( ), as shown in FIG. 1, to provide the reporting engine. These ad-hoc reports may be selectively saved and shared with peers on network 18. Users can construct reports and related surveys with specific questions and discrete or open-ended answers, send that survey out to network peers, prompt for action and follow-up, and request a response. Network 18 permits a peer to enter information about his or her people, processes, or property according to another user's prompting, which facilitates sharing of expertise among a group of peers. Database 20 stores and retrieves this information for risk management purposes. Thus, the results of customized surveys and reports are available documenting survey responses).
map the new security questionnaire in the ad-hoc format to the corpus of security questionnaires including the one or more questionnaires in the standardized format by: (Paragraph Number [0171] teaches permitting the user to utilize user-specified or company-specified weighted averages to compare users' information against normalized, average, anonymous information within the same industry, occupancy group, or product line. The normalized, average, anonymous information may, for example, be stored in the database 20 and filtered through filters 40( ) using software on computers 14( ), as shown in FIG. 1, to provide the reporting engine. These ad-hoc reports may be selectively saved and shared with peers on network 18. Users can construct reports and related surveys with specific questions and discrete or open-ended answers, send that survey out to network peers, prompt for action and follow-up, and request a response. Network 18 permits a peer to enter information about his or her people, processes, or property according to another user's prompting, which facilitates sharing of expertise among a group of peers. Database 20 stores and retrieves this information for risk management purposes. Thus, the results of customized surveys and reports are available documenting survey responses).
populate an unanswered answer object associated with the new security questionnaire in the ad-hoc format based on the corpus of security questions including the one or more questionnaires in the standardized format using an answered answer object from a portion of the original text that is linked to a portion of the new text comprising the unanswered answer object. (Paragraph Number [0171] teaches permitting the user to utilize user-specified or company-specified weighted averages to compare users' information against normalized, average, anonymous information within the same industry, occupancy group, or product line. The normalized, average, anonymous information may, for example, be stored in the database 20 and filtered through filters 40( ) using software on computers 14( ), as shown in FIG. 1, to provide the reporting engine. These ad-hoc reports may be selectively saved and shared with peers on network 18. Users can construct reports and related surveys with specific questions and discrete or open-ended answers, send that survey out to network peers, prompt for action and follow-up, and request a response. Network 18 permits a peer to enter information about his or her people, processes, or property according to another user's prompting, which facilitates sharing of expertise among a group of peers. Database 20 stores and retrieves this information for risk management purposes. Thus, the results of customized surveys and reports are available documenting survey responses).
and transmit a populated ad-hoc questionnaire to the user over the network (Paragraph Number [0171] teaches permitting the user to utilize user-specified or company-specified weighted averages to compare users' information against normalized, average, anonymous information within the same industry, occupancy group, or product line. The normalized, average, anonymous information may, for example, be stored in the database 20 and filtered through filters 40( ) using software on computers 14( ), as shown in FIG. 1, to provide the reporting engine. These ad-hoc reports may be selectively saved and shared with peers on network 18).
Both the combination of Bowers and Bradley and Tschiegg are directed to determining security of vendors. The combination of Bowers and Bradley discloses identifying topics relevant to determining security and risk of vendors. Tschiegg improves upon the combination of Bowers and Bradley by teaching where the identification is made using a generative statistical model. One of ordinary skill in the art would be motivated to further where the identification is made using a generative statistical model, to efficiently utilize powerful statistical models to provide more accurate results.	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system and method of identifying topics relevant to determining security and risk of vendors in the combination of Bowers and Bradley to further utilize where the identification is made using a generative statistical model as disclosed in Tschiegg, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Bowers teaches identifying topics relevant to determining security and risk of vendors, but does not explicitly teach where the identification is represented as a distribution model in multidimensional Euclidean space which is taught by the following citations from Van Dusen:
such that the portions are represented in the latent topic distribution model as points in Euclidean n-space (Paragraph Number [6759] teaches the cnxpts as vectors in 3-dimensional space, given by Xi, i=1, . . . , N. Position these cnxpts first into 2-dimensional space, then into 3-dimensional space to give vectors Yi, i=1, . . . , N which are more optimally positioned. Write dij for the pairwise distance between Yi and Yj, and similarly d*ij for the distance between Xi and Xj. The distance metric is Euclidean. Paragraph Number [6780] teaches each child cnxpt must be situated fully within its `parent` in 3D or, for roots, the cnxpt must be fully on the elastic surface. If the current distance from centroid of the parent to the centroid of the cnxpt, found by Euclidean Distance, is greater than the radius of the parent less a factor for the size of the skin area of the parent and the radius of the cnxpt, then the cnxpt must be moved toward the centroid of the parent. This is a mandatory correction. Paragraph Number [6790] teaches sibling cnxpts with a ratio of distance divided by "between sibling strength" that is higher relative to other sibling pairs will make the user believe that the siblings are not as closely related as they are meant to be based upon the underlying data. The two cnxpts should be moved closer to more fairly represent the relative strength of the relationship by reducing the Euclidean Distance between them, considering sibling strength and minimum gap retention factors).
wherein the second set of topic scores correspond to coordinates for the portions of the new text in Euclidean n-space of the latent topic distribution model (Paragraph Number [6759] teaches the cnxpts as vectors in 3-dimensional space, given by Xi, i=1, . . . , N. Position these cnxpts first into 2-dimensional space, then into 3-dimensional space to give vectors Yi, i=1, . . . , N which are more optimally positioned. Write dij for the pairwise distance between Yi and Yj, and similarly d*ij for the distance between Xi and Xj. The distance metric is Euclidean. Paragraph Number [6780] teaches each child cnxpt must be situated fully within its `parent` in 3D or, for roots, the cnxpt must be fully on the elastic surface. If the current distance from centroid of the parent to the centroid of the cnxpt, found by Euclidean Distance, is greater than the radius of the parent less a factor for the size of the skin area of the parent and the radius of the cnxpt, then the cnxpt must be moved toward the centroid of the parent. This is a mandatory correction. Paragraph Number [6790] teaches sibling cnxpts with a ratio of distance divided by "between sibling strength" that is higher relative to other sibling pairs will make the user believe that the siblings are not as closely related as they are meant to be based upon the underlying data. The two cnxpts should be moved closer to more fairly represent the relative strength of the relationship by reducing the Euclidean Distance between them, considering sibling strength and minimum gap retention factors).
by determining a distance between the coordinates for the portions of the original text and the coordinates for the portions of the new text (Paragraph Number [6759] teaches the cnxpts as vectors in 3-dimensional space, given by Xi, i=1, . . . , N. Position these cnxpts first into 2-dimensional space, then into 3-dimensional space to give vectors Yi, i=1, . . . , N which are more optimally positioned. Write dij for the pairwise distance between Yi and Yj, and similarly d*ij for the distance between Xi and Xj. The distance metric is Euclidean. Paragraph Number [6780] teaches each child cnxpt must be situated fully within its `parent` in 3D or, for roots, the cnxpt must be fully on the elastic surface. If the current distance from centroid of the parent to the centroid of the cnxpt, found by Euclidean Distance, is greater than the radius of the parent less a factor for the size of the skin area of the parent and the radius of the cnxpt, then the cnxpt must be moved toward the centroid of the parent. This is a mandatory correction. Paragraph Number [6790] teaches sibling cnxpts with a ratio of distance divided by "between sibling strength" that is higher relative to other sibling pairs will make the user believe that the siblings are not as closely related as they are meant to be based upon the underlying data. The two cnxpts should be moved closer to more fairly represent the relative strength of the relationship by reducing the Euclidean Distance between them, considering sibling strength and minimum gap retention factors).
Both the combination of Bowers, Bradley, and Tschiegg and Van Dusen are directed to determining similarities in submitted data. The combination of Bowers, Bradley, and Tschiegg discloses identifying topics relevant to determining security and risk of vendors. Van Dusen improves upon the combination of Bowers, Bradley, and Tschiegg by teaching where the identification is represented as a distribution model in multidimensional Euclidean space. One of ordinary skill in the art would be motivated to further where the identification is represented as a distribution model in multidimensional Euclidean space, to efficiently utilize powerful statistical models to provide more accurate results.	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system and method of identifying topics relevant to determining security and risk of vendors in the combination of Bowers, Bradley, and Tschiegg to further utilize where the identification is represented as a distribution model in multidimensional Euclidean space as disclosed in Van Dusen, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 9, claim 9 recites a method that is substantially similar to the method performed by the system found in claim 1. As such, the claim is rejected for the same reasons put forth in regard to claim 1.
As per claim 15, Bowers teaches:
A system for responding to security questionnaires, the system comprising: a memory to store a corpus of security questionnaires; and a processor to (Paragraph Number [0400] teaches the computing device 10000 includes a processor 10002, a memory 10004, a storage device 10006, a high-speed interface 10008 connecting to the memory 10004 and multiple high-speed expansion ports 10010, and a low-speed interface 10012 connecting to a low-speed expansion port 10014 and the storage device 10006.  Each of the processor 10002, the memory 10004, the storage device 10006, the high-speed interface 10008, the high-speed expansion ports 10010, and the low-speed interface 10012, are interconnected using various busses, and may be mounted on a common motherboard or in other manners as appropriate).
The remainder of the claim limitations are substantially similar to the claim limitations found in claim 1 and are rejected for the same reasons put forth in regard to claim 1.
As per claim 2, the combination of Bowers, Bradley, Tschiegg, and Van Dusen teaches each of the limitations of claim 1. 
In addition, Bowers teaches:
wherein the memory is further used to store answer objects associated with portions of the original text (Paragraph Number [0256] teaches the template further specifies rules for determining a final risk score, such as, for example, section weighting, question weighting, or other score settings.  Once the template has been built, one or more questionnaires may be created and saved. Paragraph Number [0373] and FIG. 80 shows a block diagram of the components of an example system for customizing reports.  Reports may include Data Reports 8002 and Visual Reports 8004.  Reports may be downloaded or shared, which may cause the system 100 to generate an entry in Report History 8008.  Reports may also be saved as Custom Reports 8006.  Similarly, Custom Reports 8006 may be downloaded or shared, which may cause the system 100 to generate an entry in Report History 8008.  Scheduled Reports 8010 may be generated from Custom Reports 8006 at user-defined frequencies.  Items in Report History 8008 may be downloaded, shared, or deleted).
wherein the processing unit is further to link an answer object associated with a portion of the original text to a portion of the new text linked to the portion of the original text, such that the answer object is common to both the portion of the original text and the portion of the new text. (Paragraph Number [0241] teaches the system 100 may allow the end-user to retrieve additional documents (1128) related to the vendor product.  A selection of this input (1128) may direct the end-user to the document storage page 206, as described and shown in relation to FIG. 5.  The end-user may add documents to the examination preparation process from there. Paragraph Number [0256] teaches a template is created which specifies a set of global variables that apply to all the questionnaires created by the FI. The template further specifies rules for determining a final risk score, such as, for example, section weighting, question weighting, or other score settings.  Once the template has been built, one or more questionnaires may be created and saved.  Based on the onboarding path selected by the user, the questionnaire may be preloaded by the application, may be created based on sample questionnaires provided by the application, or may be created by the user based on the outline contained in the template).
As per claims 3, 11, and 16, the combination of Bowers, Bradley, Tschiegg, and Van Dusen teaches each of the limitations of claims 1, 9, and 15 respectively. 
In addition, Bowers teaches:
wherein the processing unit is further to request that portions of the original text and portions of the new text that are linked be displayed for review (Paragraph Number [0230] and FIG. 8 is an example workspace 800 for matching collected end-user's document to a list of suggested documents in accordance with an embodiment of the invention.  The workspace 800 may display a list of collected documents uploaded by the end-user (802).  The list may include documents collected in the compliance document folder, as described in relation to FIG. 5.  The workspace 800 may display a list of suggested documents (804) for the examination. The list of suggested documents (804) may be a pre-defined list of documents that is organized by risk levels. Paragraph Number [0235] teaches the method 600 may include displaying (step 614) all of the documents that has been matched between the end-user's uploaded documents and the list of suggested documents (as described in relation to FIG. 8) as well as those documents that are marked to include (as described in relation to FIGS. 9 and 10).  FIG. 11 is an example workspace 1100 for preparing the collected document for the examination report).
As per claims 4, 12, and 17, the combination of Bowers, Bradley, Tschiegg, and Van Dusen teaches each of the limitations of claims 1, 9 and 11, 15 and 16 respectively. 
In addition, Bowers teaches:
wherein the processing unit is further to receive an input indicating acceptance or rejection of linking of the portions of the original text and the portions of the new text. (Paragraph Number [0258] teaches following response to the questionnaire by the one or more contributors, a two-part risk assessment is carried out which evaluates inherent risk as well as residual risk.  Finally, a final risk score is calculated (step 1710) based on the determined inherent risk and residual risk, as well as on the rules specified in the template. One or more approvers must review the assessments and may approve or reject an assessment and provide commentary to support their decision. A risk assessment is not complete until it is approved by the approvers, and rejection of an assessment may either generate a new risk assessment, or the user may revise and resubmit their current assessment based upon the approver's comments.  Once complete, a risk assessment becomes part of a vendor's overall documentation and is stored in a Risk Assessment history location (step 1712)).
As per claims 6, 13, and 18, the combination of Bowers, Bradley, Tschiegg, and Van Dusen teaches each of the limitations of claims 1, 13, and 18. 
Bowers teaches identifying topics relevant to determining security and risk of vendors, but does not explicitly teach pulling latent topics from material utilizing statistical modeling which is taught by the following citations from Bradley:
wherein the processing unit is further to identify the set of latent topics by processing the original text using a generative statistical model (Paragraph Number [0042] teaches when processing information 58, probabilistic process 56 may use probabilistic modeling to accomplish such processing, wherein examples of such probabilistic modeling may include but are not limited to discriminative modeling, generative modeling, or combinations thereof).
A person of ordinary skill would be motivated to combine these references for the same reasons put forth in regard to claim 1.
As per claims 7, 14, and 19, the combination of Bowers, Bradley, Tschiegg, and Van Dusen teaches each of the limitations of claims 1, 9, and 15 respectively
In addition, Bowers teaches:
wherein the processing unit is further to determine a standardized questionnaire within the corpus of security questionnaires that correlates to the new security questionnaire (Paragraph Number [0263] and FIG. 22 is an example template management workspace to build, set up, or edit a template for a Risk Assessment in accordance with an embodiment of the invention.  Users who selected either Level 1 or Level 2 operating paths will have a template preloaded for them, while users who selected Level 3 may create their own template.  Template settings can include risk levels (e.g., from three to five levels), inclusion/exclusion of residual risk, the ability to add weighted values to questions, determination of answer format, inclusion/exclusion of standard section headings and the ability to create new ones, and the entering of standard text for an Executive Summary. Each of these elements can be included in every subsequent questionnaire that is created for this FI as long as this template remains in force).
As per claims 8 and 20, the combination of Bowers, Bradley, Tschiegg, and Van Dusen teaches each of the limitations of claims 1 and 7, and 15 and 20 respectively. 
In addition, Bowers teaches:
wherein the processing unit is further to cause the standardized questionnaire to be transmitted as a response to the new security questionnaire (Paragraph Number [0263] and FIG. 22 is an example template management workspace to build, set up, or edit a template for a Risk Assessment in accordance with an embodiment of the invention.  Users who selected either Level 1 or Level 2 operating paths will have a template preloaded for them, while users who selected Level 3 may create their own template.  Template settings can include risk levels (e.g., from three to five levels), inclusion/exclusion of residual risk, the ability to add weighted values to questions, determination of answer format, inclusion/exclusion of standard section headings and the ability to create new ones, and the entering of standard text for an Executive Summary. Each of these elements can be included in every subsequent questionnaire that is created for this FI as long as this template remains in force. Templates may be edited. If there is at least one questionnaire in progress, the template cannot be altered.  Completed questionnaires can retain the original template's format. Any or all subsequent new questionnaires can be built using an updated template).

Response to Arguments
Applicant’s arguments filed 6/22/2022 have been fully considered but they are not persuasive.
Applicant argues that the claims are eligible under 35 USC 101. (See Applicant’s Remarks, 6/22/2022, pgs. 10-11). Examiner agrees with Applicant’s analysis in light of the amendments to claims 1, 9, and 15. As such, the 35 USC 101 rejection of claims 1-4, 6-9, and 11-21 are withdrawn as the claims are found to be eligible in that they are directed towards a software solution to a problem that is rooted in computer technology. 
Applicant argues that the previously cited references do not teach the newly amended portions including the new limitations recited by the independent claims. (See Applicant’s Remarks, 6/22/2022, pgs. 12-15). Examiner respectfully disagrees. Examiner notes that new citations from the Bradley and the new Van Dusen references have been applied to the newly presented claim limitations as indicated in the above new 35 USC 103 rejection. As such, Applicant’s arguments have been rendered moot. In response to Applicant’s arguments, Examiner directs Applicant to review the new citations provided in the 35 USC 103 rejection presented above.

Conclusion
Applicant’s amendments to the claims necessitated the new grounds of rejection presented above. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H. DIVELBISS whose telephone number is (571) 270-0166. The fax phone number is 571-483-7110. The examiner can normally be reached on M-Th, 7:00 - 5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.H.D/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624